DUFOUR, J.
This is a rule taken against Mrs. Ward the curatrix of the absentee, by John Ward alleging himself to be the “son and prospective heir of the absentee,” to compel her to report and inventory as belonging to the estate the sum of $904, which is claimed by her as seperate and paraphernal property.
*422May 16, 1910.
The evidence shows that the money had been inherited from her mother and invested by her in real estate of which she retained the administration. The act of purchase signed by the husband declares the funds to be paraphernal.
The credit portion of the purchase price was paid by the rents, and the remaining portion of the rents was used in paying insurance premiums on the life of John Ward, the mover herein.
The money in question herein resulted from a loan she made on that policy.
Two propositions are clear.
The first is that, under the circumstances, the money is paraphernal; the second that the son is without interest as “prospective heir” during his father’s life to question the acts of the tutrix.
Nemo est haeres viventis.
Judgment reversed and mover’s demand is rejected at his costs in both courts.